EXCHANGE AGREEMENT




This Exchange Agreement together with all the Exhibits, Schedules and other
attachments (the "Agreement") is entered into on July  ______, 2016 and is made
among SOOUM CORP., a Minnesota corporation ("SOOUM "), WESTERN GRADE, LLC, an
Arizona limited liability company ("WESTERN"), the members of WESTERN listed in
Exhibit "A" attached hereto (hereinafter referred to sometimes collectively as
"WESTERN SHAREHOLDERS").




PRELIMINARY STATEMENTS




WHEREAS, the Board of Directors of SOOUM deem it advisable and generally in
their best interests that SOOUM acquire all of the issued and outstanding member
interests of WESTERN;




WHEREAS, SOOUM shall be the acquiring corporation and SOOUM has authorized
capital stock consisting of 5,000,000,000 shares of voting common stock with
$.0001 par value per share;




NOW, THEREFORE, in consideration of the premises and of the mutual agreement,
covenants, and provisions hereinafter set forth, the parties hereto agree that
all of the outstanding ownership interests of WESTERN shall be exchanged for
shares of SOOUM common and preferred stock, effective the Effective Date (as
hereinafter defined) and hereby agree upon and prescribe the terms and
conditions of such exchange and the manner of carrying the same into effect, as
follows:




ARTICLE I

ACQUISITION




1.01

Acquisition.  As promptly as practicable following the satisfaction or waiver of
the conditions to the Parties' respective obligations hereunder, at the
Effective Time (as defined in Section 1.03) and pursuant to the terms hereof,
the parties shall take the following actions, which shall also be referred to as
the "Exchange Transaction."




(a)

WESTERN Shareholders shall exchange each issued and outstanding share of
membership interest of WESTERN (the "WESTERN Shares") for the common and
preferred shares of SOOUM set forth in Schedule 1.01 (the "SOOUM Shares.")




1.02

Restrictions on Sales of SOOUM Shares.  Upon issuance of SOOUM Shares to WESTERN
Shareholders, in accordance with the terms and conditions hereof, the WESTERN
Shares shall be fully paid, validly issued, and nonassessable, and not subject
to any preemptive rights or any liens, claims, equities, encumbrances, or
security interests or any restrictions on the transfer thereof other than those
set forth in this Agreement or imposed by law.  At the Effective Time SOOUM
Shares may be sold or transferred only pursuant to an effective Registration
Statement or an exemption from registration, and in compliance with all
applicable state securities laws.  It is acknowledged that the certificates
representing SOOUM Shares will bear a restrictive legend similar to the
following:




“The Shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold or otherwise transferred
unless compliance with the registration provisions of such Act has been attained
or unless the availability of an exemption from such registration provisions has
been established or unless sold pursuant to Rule 144 under the Securities Act of
1933.”








Page 1 of 25

 

 




 




1.03

Closing; Surrender of Certificates.  The Closing shall take place on or before
August 15, 2016 (the "Closing Date") at 1:00 p.m. Eastern Standard Time at the
offices of Jones & Haley, P.C.  The Closing may be rescheduled by agreement of
the parties.  The date of the Closing shall be the Effective Time of the
Exchange Transaction.




1.04

Transfers at Closing.  At the Closing, WESTERN Shareholders shall transfer their
WESTERN Shares to SOOUM and SOOUM shall transfer to the WESTERN Shareholders
certificates representing shares of SOOUM in the amounts and types delineated in
Schedule 1.01 attached hereto.  At the Closing, WESTERN Shareholders shall
deliver to SOOUM certificates representing the WESTERN Shares and/or such other
documentation evidencing their Ownership Interest in WESTERN, as called for
herein.




1.05

Additional Actions.  If, at any time after the Effective Time, SOOUM shall
consider or be advised that any further assignments or assurances in law or any
other acts are necessary or desirable to vest, perfect or confirm, of record or
otherwise, in SOOUM, title to and possession of any property or right of WESTERN
acquired or to be acquired by reason of, or as a result of, the Exchange
Transaction, or otherwise to carry out the purposes of this Agreement, WESTERN
Shareholders or WESTERN and its proper officers and directors, solely in their
official capacity as officers and directors, shall execute any and all documents
necessary to vest, perfect or confirm title to and possession of such property
or rights in SOOUM, as appropriate and otherwise to carry out the purposes of
this Agreement.




1.06

Effect of Share Exchange.




(a)

Tax Treatment.  This Agreement contemplates a tax-free exchange of all the
Shares of WESTERN and shares of SOOUM pursuant to §351 of the internal revenue
code.  Following the "Closing" of the Exchange Transaction, it is contemplated
that WESTERN will remain in existence as wholly owned subsidiary of SOOUM.




(b)

General.  As aforesaid, the Share Exchange shall become effective on the Closing
Date.




(c)

Articles of Incorporation and By-laws.  The Articles of Incorporation, Operating
Agreement and By-laws of both SOOUM and WESTERN, as in effect on the Closing
Date shall continue to remain in full force and effect (without interruption) on
and after the Closing Date.




(d)

Directors and Officers.  On the Effective Date the Boards of Directors, Managers
and the Officers of SOOUM and WESTERN shall be as set forth on Schedule 1.06(d)
attached hereto.








Page 2 of 25

 




ARTICLE II

REPRESENTATIONS AND WARRANTIES OF

WESTERN AND WESTERN SHAREHOLDERS




In order to induce SOOUM to enter into this Agreement, WESTERN and the WESTERN
Shareholders (sometimes referred to collectively hereinafter as the "Sellers"),
jointly and severally, represent and warrant that the statements contained in
this Article II are true and complete as of the date of this Agreement and will
be true and complete as of the Effective Time (as though made then and through
the Effective Time).




2.01

Organization and Standing.  WESTERN is a limited liability company duly
organized, existing and in good standing under the laws of Arizona with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to conduct its business as it is currently conducted.  WESTERN is
duly qualified to do business and is in good standing in each jurisdiction where
its activities would require qualification, except where the failure to qualify
would not have a material adverse effect upon their business or financial
condition, or on the ability of the parties to consummate the transactions
contemplated by this Agreement (each, a "WESTERN Material Adverse Effect").
 WESTERN is not in default of any provision of its Certificate of Incorporation,
Operating Agreement, Bylaws or other agreements relating to corporate governance
or organization.




2.02

Corporate Power and Authority.  WESTERN has all requisite power and authority to
enter into and perform this Agreement.  WESTERN has duly executed and delivered
this Agreement and this Agreement is a legal, valid and binding obligation of
WESTERN, enforceable in accordance with its terms.  WESTERN Shareholders
represent and warrant that this Agreement is valid and binding on them according
to its terms and shall be binding on their successors in interest or assigns.




2.03

Conflicts; Consents and Approvals.  Except as set forth in Schedule 2.03,
WESTERN’S execution or performance of this Agreement will not:




(a)

result in a breach or default or entitle any third party to terminate or
accelerate any of the terms, conditions or provisions of the Certificates of
Organization, Incorporation or Operating Agreement of WESTERN or any agreement
or obligation of the Sellers; or




(b)

violate any order, writ, injunction, decree, statute, rule, or regulation
applicable to Sellers or their properties or assets.




2.04

Ownership of Stock and Capitalization.  




(a)

Authorized Shares.  Schedule 2.04 sets forth the authorized, issued and
outstanding WESTERN Shares and the names and addresses of the holders thereof.
 All WESTERN Shares are legally and beneficially owned as set forth on Schedule
2.04.




(b)

Issuance of Shares.  All WESTERN Shares are listed in Schedule 2.04 and they:
 (i) are duly and validly authorized and issued, fully paid and non-assessable,
with no liability attaching to the ownership thereof, (ii) are not subject to,
and were not issued in contravention of, any preemptive or similar rights
pursuant to any provision of law, Articles of Organization or Operating
Agreement or any agreement, contract or other obligation to which Sellers are a
party or is subject, and (c) were issued in accordance with all applicable laws.
 The rights, privileges and preferences of WESTERN Shares are as stated in its
Articles of Organization and its Operating Agreement.  There are no outstanding
options, subscriptions, warrants, puts, calls, agreements, understandings,
claims or other commitments or rights of any type relating to the issuance, sale
or transfer by the Sellers of any securities or interests in WESTERN, nor are
there outstanding any securities which are convertible into or exchangeable for
ownership interests or equity interests of WESTERN.








Page 3 of 25

 




 




2.05

No Transfer Restrictions.  Except as set forth in Schedule 2.05, there are no
outstanding agreements, restrictions, contracts, commitments or demands of any
character to which the Sellers are a party or of which Sellers are aware which
relate to or restrict the transfer of any of the WESTERN Shares.  Upon
consummation of the Exchange Transaction as contemplated by this Agreement,
SOOUM will acquire good and marketable title to the WESTERN Shares, free and
clear of all liens, pledges, claims, security interests, encumbrances, charges
or restrictions of any kind.




2.06

Litigation.  Except as set forth in Schedule 2.06, there is no legal action or
any proceeding or investigation ("Action") pending or, to the knowledge of
Sellers, threatened against the Sellers which could have a material adverse
affect on their assets, financial condition or ability to execute and perform
this Agreement (a "WESTERN Material Adverse Effect").




2.07

Brokerage and Finder's Fees.  Neither the Sellers, nor any of their directors,
officers, managers, members, shareholders or employees have incurred, or will
incur, any brokerage, finders or similar fee in connection with the Shareholders
Exchange Transaction or this Agreement which is the obligation of the Sellers.




2.08

Audited and Unaudited Financial Statements.  WESTERN has furnished to SOOUM its
financial statements for the period ending ___________, 20___ (the "WESTERN
Financial Statements").  The WESTERN Financial Statements fairly present the
assets, liabilities, results of the operations and changes in stockholders'
equity and financial position of WESTERN for the respective periods or as of the
respective dates therein set forth.  The books and records of WESTERN are true
and complete in all material respects and have been, and are being, maintained
in all material respects in accordance with applicable legal and accounting
requirements.




2.09

Undisclosed Liabilities.  WESTERN has no liabilities or obligations of any
nature, except those disclosed in the WESTERN Financial Statements.   




2.10

Taxes.




(a)

Payment.  Except as disclosed in Schedule 2.10, WESTERN has timely paid or
accrued all national, state, local and foreign taxes, assessments, fees and
other governmental charges required to be paid or accrued as of the date hereof
("Taxes"), and has filed all national, state, local and foreign tax returns and
tax reports that they are required to file (the "Returns").  Such Returns and
reports are true, correct and complete and have not been amended, and all taxes
for which WESTERN is liable arising under the Returns and reports have either
been fully paid or are adequately reserved for in the Financial Statements, and
will be timely paid when due.  No claim has been made by authorities in any
jurisdiction where WESTERN did not file tax returns that it is or may be subject
to taxation by that jurisdiction.  








Page 4 of 25

 




 




(b)

Tax Returns.  WESTERN has delivered to SOOUM copies of all national, state,
local, and foreign tax returns filed by WESTERN for taxable periods ending on or
before ____________, 20__.  To WESTERN’S knowledge there is no pending or
threatened national, state, local or foreign tax audit or assessment nor any
agreement by WESTERN with any federal, state, local or foreign taxing authority
that may affect the tax liability of WESTERN.




(c)

Tax Liability.  Sellers represent that they shall have no obligation with
respect to any tax liability of WESTERN attributable to any period prior to the
Effective Time.




2.11

Compliance with Law.  WESTERN has materially complied with all laws, statutes,
ordinances, orders, rules, and all judgments, decisions and orders entered by
any federal, state, local or foreign court or governmental authority or
instrumentality applicable or relating to WESTERN or its businesses or
properties ("WESTERN Applicable Laws").




2.12

Title to and Condition of Properties.  Except as set forth in Schedule 2.12,
WESTERN has good, valid and marketable title or ownership, held free and clear
of any encumbrance whatsoever to all of its assets and properties of every kind,
tangible or intangible, wherever located which is used or planned to be used in
the conduct of its business.  




2.13

No Conflict or Default.  WESTERN’s execution and performance of this Agreement
will not: (i) violate any Applicable Laws or Permits, (ii) cause a lien,
security interest or encumbrance of any nature whatsoever with respect to the
properties or assets of WESTERN, or (iii) give any entity an interest or rights,
including rights of termination, acceleration or cancellation, with respect to
any of the properties, or assets of WESTERN.




2.14

Complete Disclosure.  The representations and warranties of the Sellers in this
Agreement or the related Schedules and Exhibits delivered by or on WESTERN’S
behalf do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements herein or therein, in
light of the circumstances in which they are made, not misleading.




2.15

Capitalization.  Attached hereto as Schedule 2.15 is a complete and accurate
list of the WESTERN Shareholders and the number and class of issued and
outstanding WESTERN Shares owned by each of them on the date of this Agreement.
 The WESTERN Shares represent all of the outstanding WESTERN Shares voting
equity interests in WESTERN, and all of the WESTERN Shares have been validly
issued and are fully paid and nonassessable.  Except for this Agreement, there
are no outstanding options, warrants, agreements, conversion rights, preemptive
rights, or other rights to subscribe for, purchase or otherwise acquire any
SOOUM Shares.  There are no voting trusts or other agreements or understandings
to which SOOUM is a party with respect to the voting of the Shares, and there is
no indebtedness of SOOUM having general voting rights issued and outstanding.
 Except for this Agreement, there are no outstanding obligations of any person
to repurchase, redeem or otherwise acquire outstanding SOOUM Shares.  SOOUM has
no Shares reserved for issuance and no obligation to admit any other person as a
Member.








Page 5 of 25




2.16

Intellectual Property.




(a)

Except as disclosed in Schedule 2.16, (i) WESTERN is the owner of its
intellectual property free and clear of any royalty or other payment obligation,
lien or charge, or have sufficient rights to use such intellectual property
under a valid and enforceable license agreement, (ii) there are no agreements
that restrict or limit the use of the intellectual property by WESTERN and (iii)
to the extent that the intellectual property owned or held by WESTERN is
registered with the applicable authorities, record title to such intellectual
property is registered or applied for in the name of WESTERN




(b)

WESTERN’s rights to the intellectual property are valid and enforceable, and the
intellectual property and the products and services of WESTERN do not infringe
upon intellectual property rights of any person or entity in any country.
 Except where reasonable business decisions to allow rights to lapse have been
made, all maintenance taxes, annuities and renewal fees have been paid and all
other necessary actions to maintain the intellectual property rights have been
taken through the date hereof.  There exists no impediment that would impair
WESTERN’s rights to conduct its business after the Effective Time as it relates
to the intellectual property.




(c)

WESTERN has taken all reasonable and appropriate steps to protect the
intellectual property and, where applicable, to preserve the confidentiality of
the intellectual property.




(d)

WESTERN has not received any notice of claim that any of such intellectual
property has expired, is not valid or enforceable in any country or that it
infringes upon or conflicts with the intellectual property rights of any third
party, and no such claim or infringement or conflict, whenever filed or
threatened, currently exists.




(e)

WESTERN has not given any notice of infringement to any third party with respect
to any of its intellectual property or has become aware of facts or
circumstances evidencing the infringement by any third party of any of the
intellectual property, and no claim or controversy with respect to any such
alleged infringement currently exists.




2.17

Related Party Transactions.




(a)

except as disclosed in Schedule 2.17, there is no indebtedness between WESTERN
on the one hand, and any officer, director or affiliate of  WESTERN on the other
hand;




(b)

No officer, director or affiliate of WESTERN provides or caused to be provided
any assets, services (other than services as an officer, director or employee)
or facilities to WESTERN;




(c)

WESTERN does not provide or cause to be provided any assets, services or
facilities to any officer, director or affiliate of WESTERN (other than as
reasonably necessary for them to perform their duties as officers, directors or
employees);




(d)

WESTERN does not beneficially own, directly or indirectly, any investment in or
issued by any such officer, director or affiliate of WESTERN;











Page 6 of 25

 




2.18

Insurance.  WESTERN maintains insurance covering its assets, business,
equipment, properties, operations, employees, officers, directors and managers
with such coverage, in such amounts, and with such deductibles and premiums as
are consistent with insurance coverage provided for other companies of
comparable size and in comparable industries.  All of such policies are in full
force and effect and all premiums payable have been paid in full and WESTERN is
in full compliance with the terms and conditions of such policies.  WESTERN has
not received any notice from any issuer of such policies of its intention to
cancel or refusal to renew any policy issued by it or of its intention to renew
any such policy based on a material increase in premium rates other than in the
ordinary course of business.  None of such policies are subject to cancellation
by virtue of the consummation of the Exchange Transaction.  There is no claim by
WESTERN pending under any of such policies as to which coverage has been
questioned or denied.




2.19

Contracts.   Except as set forth in Schedule 2.19, WESTERN is not a party to or
bound by any material contract.  The material contracts constitute all WESTERN’s
material agreements and instruments that are necessary and desirable to operate
the business as currently conducted by WESTERN and as contemplated to be
conducted.  True, correct and complete copies of each material contract
described and listed on Schedule 2.19 will be made available to SOOUM within ten
(10) business days prior to the Closing.  All of the material contracts are
valid, binding and enforceable against the respective parties thereto in
accordance with their respective terms.  All parties to all of the material
contracts have performed all obligations required to be performed to date under
such material contracts, and WESTERN, to the best of its knowledge, nor any
other party, is in default or in arrears under the terms thereof, and no
condition exists or event has occurred which, with the giving of notice or lapse
of time or both, would constitute a default thereunder.  The consummation of
this Agreement and the Exchange Transaction will not result in an impairment or
termination of any of the rights of WESTERN under any material Contract.  None
of the terms or provisions of any material contract materially and adversely
affects the business, prospects, financial condition or results of operations of
WESTERN.




2.20

Labor Relations.  Except as described on Schedule 2.20, as of the date of this
Agreement (i) there are no activities or proceedings of any labor union to
organize any non-unionized employees of WESTERN; (ii) there are no unfair labor
practice charges and/or complaints pending against WESTERN before the National
Labor Regulations Board, or any similar foreign labor relations governmental
bodies, or any current union representation questions involving employees of
WESTERN; and (iii) there is no strike, slowdown, work stoppage or lockout, or
threat thereof, by or with respect to any employees of WESTERN.  As of the date
of this Agreement, WESTERN is not a party to any collective bargaining
agreements.  There are no controversies pending or threatened between WESTERN
and any employees, except for such controversies that would not be reasonably
likely to have a WESTERN Material Adverse Effect.




2.21

Environmental Matters.  Except for such matters that, individually or in the
aggregate, are not reasonably likely to have a WESTERN Material Adverse Effect,
WESTERN (i) has obtained all applicable permits, licenses and other
authorizations that are required to be obtained under all applicable
environmental laws by WESTERN in connection with its business; (ii) it is in
compliance with all terms and conditions of such required permits, licenses and
authorizations, and with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in or arising from applicable Environmental Laws in connection with
its business;








Page 7 of 25

 




(iii) has not received notice of any part or present violations of environmental
laws in connection with its business, or of any spill, release, event, incident,
condition or action or failure to act in connection with its business that is
reasonably likely to prevent continued compliance with such environmental laws,
or which would give rise to any common law environmental liability or liability
under environmental laws, or which would otherwise form the basis of any action
against WESTERN based on or resulting from the manufacture, processing, use,
treatment, storage, disposal, transport, or handling, or the emission, discharge
or release into the environment, of any hazardous material by any person in
connection with WESTERN’s business; and (iv) has taken all actions required
under applicable environmental laws to register any products or materials
required to be registered by WESTERN thereunder in connection with its business.

  


2.22

Absence of Certain Changes or Events.  Except as set forth on Schedule 2.22 or
as otherwise contemplated by this Agreement, since July 1, 2016, (i) there has
been no change or development in, or effect on, WESTERN that has or could
reasonably be expected to have a WESTERN Material Adverse Effect, (ii) WESTERN
has not sold, transferred, disposed of, or agreed to sell, transfer or dispose
of, any material amount of assets other than in the ordinary course of business,
(iii) WESTERN has not paid any dividends or distributed any assets to any
WESTERN Shareholder, (iv) WESTERN has not acquired any material amount of assets
except in the ordinary course of business, nor acquired or merged with any other
business, (v) WESTERN has not waived or amended any of its material contractual
rights except in the ordinary course of business, and (vi) WESTERN has not
entered into any agreement to take any action described in clauses (i) through
(v) above.




2.23

Investment Intent.  SOOUM Shares being acquired by the WESTERN Shareholders in
connection with the Exchange Transaction are being acquired for the
shareholder’s own account for investment purposes only and not with a view to,
or with any present intention of, distributing or reselling any of such Shares.
 The Parties acknowledge and agree that SOOUM Shares have not been registered
under The Securities Act or under any state securities laws, and that SOOUM
Shares may not be, directly or indirectly, sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of without registration under The
Securities Act and applicable state securities laws, except pursuant to an
available exemption from such registration.  The Parties also acknowledge and
agree that neither the SEC nor any securities commission or other governmental
authority has (a) approved the transfer of SOOUM Shares or passed upon or
endorsed the merits of the transfer of SOOUM Shares, this Agreement or the
Exchange Transaction; or (b) confirmed the accuracy of, determined the adequacy
of, or reviewed this Agreement.  The WESTERN Shareholders have such knowledge,
sophistication and experience in financial, tax and business matters in general,
and investments in securities in particular, that they are capable of evaluating
the merits and risks of this investment in SOOUM Shares, and they have been
provided with the information they deem necessary or desirable so as to make an
informed investment decision without relying upon SOOUM for legal or tax advice
related to this investment.




ARTICLE III

SOOUM REPRESENTATIONS AND WARRANTIES




To induce Sellers to enter into this Agreement, SOOUM represents and warrants to
the Sellers that:








Page 8 of 25

 







3.01

Organization and Standing.  SOOUM is a Minnesota corporation, with full power
and authority (corporate and other) to conduct its business as currently
conducted.  SOOUM is duly qualified to do business and is in good standing in
each jurisdiction where its activities would require qualification, except where
the failure to qualify would not have a material adverse effect upon SOOUM
business or financial condition, or on the ability of the Parties to consummate
the transactions contemplated by this Agreement (each, a "SOOUM Material Adverse
Effect").  SOOUM is not in default of any provision of its organizational
documents.




3.02

Capitalization and Security Holders.  The authorized capitalization of SOOUM
consists of 5,000,000,000 authorized shares of Common Stock of which
approximately 895,527,796 shares of Common Stock will be issued and outstanding
at the close of this transaction.  Each outstanding share of SOOUM Stock has
been duly authorized and validly issued and is fully paid and is non-assessable,
and no shares of SOOUM Stock have been issued in violation of preemptive or
similar rights.




There are no outstanding options, subscriptions, warrants, puts, calls,
agreements, understandings, claims or other commitments or rights of any type
relating to the issuance, sale or transfer by SOOUM or, to SOOUM’s knowledge,
any holder of SOOUM Stock, of any other securities or interests of SOOUM except
shares of SOOUM’s preferred stock.  The issuance and sale of all securities of
SOOUM have been in full compliance in all material respects with all applicable
federal and state securities laws or pursuant to valid exemptions from such
laws.




3.03

Corporate Power and Authority.  SOOUM has all requisite power and authority to
enter into and perform this Agreement and to carry out its obligations under
this Agreement.  This Agreement and the transactions contemplated by this
Agreement have been duly and validly authorized by all necessary Board of
Director action on the part of SOOUM.  This Agreement has been duly executed and
delivered and constitutes the legal, valid and binding obligation of SOOUM.




3.04

Consents and Approvals. Except as set forth with respect to SOOUM on Schedule
3.04, SOOUM’s execution, delivery or performance of this Agreement does not and
will not require any consents or approvals of, filings with, or action by any
third party.




3.05

Taxes.  SOOUM has paid all federal, state, local and foreign taxes, assessments,
fees and other governmental charges it is legally required to pay.  SOOUM has
filed all federal, state, local and foreign tax returns and tax reports it is
legally required to file and the returns and reports are true, correct and
complete and have not been amended, and all taxes arising under the returns and
reports have been either fully paid or adequately reserved for in SOOUM
Financial Statements, and will be timely paid when due.




3.06

Compliance with Law.  Except where the failure to comply would not have a SOOUM
Material Adverse Effect, SOOUM has materially complied with all laws, statutes,
ordinances, orders, rules, and all judgments, decisions and orders entered, by
any federal, state, local or foreign court or governmental authority or
instrumentality applicable or relating to SOOUM or its businesses or properties
("SOOUM Applicable Laws").











Page 9 of 25

 







3.07

No Conflict or Default.  SOOUM’s execution, delivery or performance of this
Agreement will not violate any SOOUM Applicable Laws or conflict with or result
in the breach of any provision of SOOUM’s organizational documents.




3.08

Litigation.  There is no legal action or any proceeding or investigation
("Action") pending or, to the knowledge of SOOUM, threatened against SOOUM which
could have a SOOUM Material Adverse Effect or a material adverse effect on
SOOUM’s ability to execute and perform this Agreement.




3.09

Complete Disclosure.  The representations and warranties by SOOUM in this
Agreement or the related Schedules and Exhibits delivered by or on SOOUM behalf
do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements herein or therein, in
light of the circumstances in which they are made, not misleading.




3.10

Properties and Assets.  SOOUM has good and marketable title to, valid leasehold
interests in, or the legal right to use, and holds free and clear of all liens
and encumbrances, all of the assets, properties and leasehold interests used in
its business.  All assets of SOOUM that are used in the operations of its
business are in good operating condition and repair, subject to normal wear and
tear.  There are no pending or, to SOOUM’s knowledge, threatened condemnation
proceedings relating to any of the real property used in conducting the business
of SOOUM.  None of the real property improvements (including leasehold
improvements), equipment and other assets owned or used by SOOUM is subject to
any commitment or other arrangement for their sale or use by any affiliate of
SOOUM, or by third parties.




3.11

Intellectual Property.  SOOUM owns, has a valid license to use, or otherwise
possesses legally enforceable rights to use all intellectual property used in
its business as currently conducted, except for any such failures to own,
license or possess that would not have a SOOUM Material Adverse Effect.  SOOUM
has not received any notice of infringement of or conflict with, and, to its
knowledge, there are no infringements of or conflicts with, the rights of any
person with respect to the use of any of SOOUM’s intellectual property.




3.12

Insurance.  SOOUM maintains insurance covering its assets, business, equipment,
properties, operations, employees, officers, directors and managers with such
coverage, in such amounts, and with such deductibles and premiums as are
consistent with insurance coverage provided for other companies of comparable
size and in comparable industries.  All of such policies are in full force and
effect and all premiums payable have been paid in full and SOOUM is in full
compliance with the terms and conditions of such policies.  SOOUM has not
received any notice from any issuer of such policies of its intention to cancel
or refusal to renew any policy issued by it or of its intention to renew any
such policy based on a material increase in premium rates other than in the
ordinary course of business.  None of such policies are subject to cancellation
by virtue of the consummation of the Exchange Transaction.  There is no claim by
SOOUM pending under any of such policies as to which coverage has been
questioned or denied.




3.13

Environmental Matters.  Except for such matters that, individually or in the
aggregate, are not reasonably likely to have a SOOUM Material Adverse Effect,
SOOUM (i) has obtained all applicable permits,








Page 10 of 25







licenses and other authorizations that are required to be obtained under all
applicable environmental laws by SOOUM in connection with its business; (ii) is
in compliance with all terms and conditions of such required permits, licenses
and authorizations, and with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in or arising from applicable environmental laws in connection with
its business; (iii) has not received notice of any part or present violations of
environmental laws in connection with its business, or of any spill, release,
event, incident, condition or action or failure to act in connection with its
business that is reasonably likely to prevent continued compliance with such
environmental laws, or which would give rise to any common law environmental
liability or liability under environmental laws, or which would otherwise form
the basis of any action against SOOUM based on or resulting from the
manufacture, processing, use, treatment, storage, disposal, transport, or
handling, or the emission, discharge or release into the environment, of any
hazardous material by any person in connection with SOOUM’s business; and (iv)
has taken all actions required under applicable Environmental Laws to register
any products or materials required to be registered by SOOUM thereunder in
connection with its business.




3.14

Absence of Certain Changes.  Since the date of the most recent financial
statements contained in the SOOUM SEC Documents, (i) there has been no change or
development in, or effect on, SOOUM that has or could reasonably be expected to
have a SOOUM Material Adverse Effect, (ii) SOOUM has not sold, transferred,
disposed of, or agreed to sell, transfer or dispose of, any material amount of
its assets other than in the ordinary course of business, (iii) SOOUM has not
paid any dividends or distributed any of its assets to any of its shareholders,
(iv) SOOUM has not acquired any material amount of assets except in the ordinary
course of business, nor acquired or merged with any other business, (v) SOOUM
has not waived or amended any of its respective material contractual rights
except in the ordinary course of business, and (vi) SOOUM has not entered into
any agreement to take any action described in clauses (i) through (v) above.




3.15

Brokers and Finders.  Except as described in Section 3.15, neither SOOUM, nor
any of its officers, directors, employees or managers, has employed any broker,
finder, advisor or consultant, or incurred any liability for any investment
banking fees, brokerage fees, commissions or finders’ fees, advisory fees or
consulting fees in connection with the Exchange Transaction for which SOOUM or
its Subsidiary has or could have any liability.




ARTICLE IV

COVENANTS OF THE PARTIES




4.01

Mutual Covenants.




(a)

General.  Each Party shall use its best efforts to take all actions promptly and
do all things necessary, proper or advisable to perform as required in this
Agreement, including without limitation using all commercially reasonable
efforts to cause the satisfaction of all the conditions set forth in this
Agreement for which the Party is responsible as soon as reasonably practicable
and to prepare, execute, acknowledge or verify, deliver, and file the additional
documents, and take or cause to be taken the additional actions, as any Party
may reasonably request to carry out the purposes or intent of this Agreement.











Page 11 of 25

 




(b)

Cooperation.  At and after the Effective Time, each Party shall execute any and
all further documents and writings and perform any other commercially reasonable
actions reasonably requested by the other Party to effectuate this Agreement.

 

(c)

Confidential Information.  No Party shall at any time directly or indirectly
copy, disseminate or use, for such Party's own benefit or the benefit of any
third party, any information that has been disclosed in confidence by the other
Party ("Confidential Information"), regardless of how the Confidential
Information was acquired, except for the disclosure or use of the Confidential
Information: (x) upon the advice of counsel required by law or legal process, or
(y) authorized in writing by the Party that owns the Confidential Information.  

 

Each Party acknowledges and agrees that remedies at law for a violation or
attempted violation of any of the obligations in this Section 4.01(c) would be
inadequate and would cause immediate irreparable harm to the other Parties, and
agrees that in the event of any such violation or attempted violation, each
Party is entitled to a temporary restraining order, temporary and permanent
injunctions, and other equitable relief, without the necessity of posting any
bond or proving any actual damage, in addition to all other rights and remedies
which may be available.

 

(d)

Obligation to Update Schedules.  Immediately prior to the Closing, each Party
shall promptly disclose to the others any information contained in the
representations and warranties or Schedules which at any time is materially
incomplete or is no longer materially correct or any material adverse
development affecting the results of either SOOUM or WESTERN respective
operations; provided, however, that no disclosure pursuant to this Agreement
shall be deemed to modify, amend or supplement the representations and
warranties of a Party or the Schedules attached unless the Party to whom the
representations and warranties are made has consented in writing.

 

(e)

Regulatory Matters and Approvals.  Each of the Parties will give any notices to,
make any filings with, and use their reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in order to effect the Exchange Transaction.




4.02

Reasonable Access.  Each party shall give to the other party, their counsel,
accountants, financial advisers and lenders, and other representatives, after
reasonable notice, reasonable access, during normal business hours, throughout
the period prior to the Closing, to all of the properties, books, contracts,
commitments and records relating exclusively to such party's business.




ARTICLE V

CONDITIONS




5.01

Mutual Conditions.  The Parties' obligations to consummate the Exchange
Transaction and to perform this Agreement are subject to all of the following
conditions:




(a)

No Action.  No Action before any court or governmental body is pending or
threatened wherein a judgment, decree or order would restrain, prohibit or
invalidate any of the transactions contemplated by this Agreement or cause the
Exchange Transaction to be declared unlawful or rescinded.











Page 12 of 25




(b)

Approvals.  All action necessary to authorize the execution and delivery of this
Agreement and consummation of the Exchange Transaction have been obtained.




(c)

Conduct of Business by WESTERN.




(i)

Except (1) as expressly permitted by this Agreement, (2) as required by
applicable law or any Material Contract to which WESTERN is a party or by which
any Asset is bound, (3) with the consent of SOOUM or (4) as set forth on
Schedule 5.01(c), during the period commencing with the date of this Agreement
and continuing until the Closing Date, WESTERN shall conduct its business in all
material respects in the ordinary and usual course consistent with past practice
and use its commercially reasonable efforts to preserve intact its business
organization and relationships with third parties and keep available the
services of its present officers and employees.

 

(ii)

Without limiting the generality of Section 50.1(c)(i), during the period
commencing with the date of this Agreement and continuing until the Closing
Date, WESTERN shall not:




(1)

adopt or propose any change in its certificate of organization, operating
agreement or other constitutional documents, except for changes which would not
have a WESTERN Material Adverse Effect;




(2)

(A) issue, authorize or sell its capital stock, (B) issue, authorize or sell any
securities convertible into, or options with respect to, or warrants to purchase
or rights to subscribe for, any capital stock, (C) split, combine, reclassify or
make any other change in their respective issued and outstanding capital stock,
(D) redeem, purchase or otherwise acquire any of their respective capital stock,
or (E) declare any dividend or make any distribution with respect to their
capital stock;




(3)

(A) increase in any manner the compensation of, or enter into any new bonus or
incentive agreement or arrangement with, any of their respective directors,
officers, employees or managers other than increases in compensation in the
ordinary course of business and consistent with past practice and that are not
material in the aggregate, (B) pay or agree to pay any pension, retirement
allowance or other employee benefit to any director, officer, employee or
manager, whether past or present, other than as required by applicable law,
contracts or plan documents in effect on the date of this Agreement, (C) enter
into any new employment, severance, consulting, or other compensation agreement
with any director, officer, employee or manager or other person other than in
connection with any new hires or promotions in the ordinary course and
consistent with past practice, or (D) commit themselves to any additional
pension, profit-sharing, deferred compensation, group insurance, severance pay,
retirement or other employee benefit plan, fund or similar arrangement, or adopt
or amend or commit themselves to adopt or amend any of such plans, funds or
similar arrangements in existence on the date hereof;




(4)

(A) enter into, extend, renew or terminate any Material Contract, or make any
change in any Material Contracts, (B) reclassify any assets or liabilities, or
(C) do any other act that (x) would cause any representation or warranty of
WESTERN in this Agreement to be or become untrue in any material respect, or (y)
could reasonably be expected to have a WESTERN Material Adverse Effect;








Page 13 of 25

 







(5)

(A) sell, transfer, lease or otherwise dispose of any assets other than in the
ordinary course of business consistent with prior practice, (B) create or permit
to exist any new lien or encumbrance on any assets (C) assume, incur or
guarantee any obligation for borrowed money other than in the ordinary course of
business consistent with past practices, (D) enter into any joint venture,
partnership or other similar arrangement, (E) make any investment in or purchase
any securities of any person, (F) incur any indebtedness, issue or sell any new
debt securities, enter into any new credit facility or make any capital
expenditures, or (G) merge or consolidate with any other person or acquire any
other person or a business, division or product line of any other person (except
as provided for in this Agreement);




(6)

make any change in any method of accounting or accounting practice except as
required (A) by reason of a concurrent change in law, SEC guidelines or GAAP, or
(B) by reason of a change in WESTERN’s method of accounting practices that, due
to law, SEC guidelines or requirements, or GAAP, requires a change in any method
of accounting or accounting practice; or




(7)

settle or compromise any material tax liability, make or change any material tax
election, or file any tax return other than a tax return filed in the ordinary
course of business and prepared in a manner consistent with past practice;




(d)

Access to Information.  At all times prior to the Closing or the earlier
termination of this Agreement and in each case subject to Section 5.01(e) below,
each party hereto shall provide to the other party (and the other party’s
authorized representatives) reasonable access during normal business hours and
upon reasonable prior notice to the premises, properties, books, records,
assets, liabilities, operations, contracts, personnel, financial information and
other data and information of or relating to such party (including without
limitation all written proprietary and trade secret information and documents,
and other written information and documents relating to intellectual property
rights and matters), and will cooperate with the other party in conducting its
due diligence investigation of such party, provided that the party granted such
access shall not interfere unreasonably with the operation of the business
conducted by the party granting access, and provided that no such access need be
granted to privileged information or any agreements or documents subject to
confidentiality agreements.




(e)

Confidentiality; No Solicitation.




(1)

Confidentiality.  Each party shall hold, and shall cause its respective
Affiliates and representatives to hold, all Confidential Information made
available to it in connection with the Exchange Transaction in strict
confidence, shall not use such information except for the sole purpose of
evaluating the Exchange Transaction and shall not disseminate or disclose any of
such information other than to its directors, officers, managers, employees,
shareholders, interest holders, Affiliates, agents and representatives, as
applicable, who need to know such information for the sole purpose of evaluating
the Exchange Transaction (each of whom shall be informed in writing by the
disclosing party of the confidential nature of such information and directed by
such party in writing to treat such information confidentially). If this
Agreement is terminated pursuant to the terms hereof, each party shall




Page 14 of 25

 










immediately return to the other party all such information, all copies thereof
and all information prepared by the receiving party based upon the same. The
above limitations on use, dissemination and disclosure shall not apply to
Confidential Information that (A) is learned by the disclosing party from a
third party entitled to disclose it; (B) becomes known publicly other than
through the disclosing party or any third party who received the same from the
disclosing party, provided that the disclosing party had no knowledge that the
disclosing party was subject to an obligation of confidentiality; (C) is
required by law or court order to be disclosed by the parties; or (D) is
disclosed with the express prior written consent thereto of the other party.
 The parties shall undertake all necessary steps to ensure that the secrecy and
confidentiality of such information will be maintained in accordance with the
provisions of this subsection (i).  Notwithstanding anything contained herein to
the contrary, in the event a party is required by court order or subpoena to
disclose information which is otherwise deemed to be confidential or subject to
the confidentiality obligations hereunder, prior to such disclosure, the
disclosing party shall: (i) promptly notify the non-disclosing party and, if
having received a court order or subpoena, deliver a copy of the same to the
non-disclosing party; (ii) cooperate with the non-disclosing party, at the
expense of the non-disclosing party, in obtaining a protective or similar order
with respect to such information; and (iii) provide only that amount of
information as the disclosing party is advised by its counsel is necessary to
strictly comply with such court order or subpoena.




(2)

No Solicitation.  Except as otherwise contemplated in this Agreement, the
parties shall not, directly or indirectly, solicit any inquiries or proposals
for, or enter into or continue or resume any discussions with respect to or
enter into any negotiations or agreements relating to the sale or exchange of
all or a substantial part of their assets.  Each party shall promptly notify the
other parties if any such proposal or offer, or any inquiry or contact with any
person or entity with respect thereto, is made.   




(f)

Best Efforts; Consents.  Subject to the terms and conditions herein provided,
the parties agree to use all reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective as promptly as practicable the
Exchange Transaction and to cooperate with the others in connection with the
foregoing, including using its reasonable efforts to (A) obtain all waivers,
consents and approvals from other parties to loan agreements, leases, mortgages
and other contracts necessary for the consummation of the Exchange Transaction,
(B) make all filings with, and obtain all consents, approvals and authorizations
that are required to be obtained from, Governmental Authorities, (C) lift or
rescind any injunction, restraining order, decree or other order adversely
affecting the ability of the parties hereto to consummate the Exchange
Transaction, (D) effect all necessary registrations and filings and submissions
of information requested by Governmental Authorities, and (E) fulfill all
conditions to this Agreement.  The parties shall use all reasonable efforts to
prevent the entry, enactment or promulgation of any threatened or pending
preliminary or permanent injunction or other order, decree or ruling or statute,
rule, regulation or executive order that would adversely affect the ability of
the parties hereto to consummate the Exchange Transaction.




(g)

Further Assurances.  Subject to Section 5.01(f), each of the parties hereto
agrees to use their reasonable best efforts before and after the Closing Date to
take or cause to be taken all action, to do or cause to be done, and to assist
and cooperate with the other party hereto in doing, all things necessary, proper
or advisable under applicable laws to consummate and make effective, in the most
expeditious manner practicable, the Exchange Transaction, including, but not
limited to: (A) the satisfaction of the conditions precedent to the obligations
of any of the parties hereto; (B) to the extent








Page 15 of 25




consistent with the obligations of the parties set forth in Section 5.01(f), the
defending of any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or the performance of the obligations
hereunder; and (C) the execution and delivery of such instruments, and the
taking of such other actions, as the other party hereto may reasonably require
in order to carry out the intent of this Agreement.




(h)

Public Announcements.  The parties shall consult with each other before issuing
any press release or otherwise making any public statements with respect to the
Exchange Transaction or this Agreement, and they shall not issue any other press
release or make any other public statement without prior consent of the other
parties, except as may be required by law or, with respect to SOOUM, by
obligations pursuant to rule or regulation of the Exchange Act, the Securities
Act, any rule or regulation promulgated thereunder or any rule or regulation of
the National Association of Securities Dealers.




(i)

Notification of Certain Matters.  Each party hereto shall promptly notify the
other party in writing of any events, facts or occurrences that would result in
any breach of any representation or warranty or breach of any covenant by such
party contained in this Agreement.




(j)

Prohibition on Trading in SOOUM Securities.  WESTERN and its Shareholders
acknowledge that information concerning the matters that are the subject matter
of this Agreement may constitute material non-public information under United
States federal securities laws, and that United States federal securities laws
prohibit any person who has received material non-public information relating to
SOOUM  from purchasing or selling securities of SOOUM , or from communicating
such information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell securities of SOOUM.
 Accordingly, until such time as any such non-public information has been
adequately disseminated to the public, neither WESTERN nor its Shareholders
shall purchase or sell any securities of SOOUM, or communicate such information
to any other person.




(k)

Investment Letters.  Prior to Closing, WESTERN Shareholders shall deliver to
SOOUM investment letters substantially in the form attached hereto as Exhibit
5.01(k) executed by each WESTERN Member.




(l)

Schedules.  Each of the parties hereto shall utilize its reasonable best efforts
to produce all Schedules required of it under this Agreement as soon as possible
after the execution of the Agreement.  All such Schedules shall be delivered at
least five (5) business days prior to the Closing, but all Schedules shall be
produced prior to the Closing.




5.02

Conditions to Obligations of SOOUM.  SOOUM’s obligation to consummate the
Exchange Transaction and to perform this Agreement is subject to the fulfillment
of all of the following conditions unless waived by SOOUM in writing:




(a)

Representations and Warranties.  The representations and warranties of the
Sellers set forth in this Agreement are true and correct as of the Closing as
though made at and as of the Closing.











Page 16 of 25

 




(b)

Performance of Agreement.  The Sellers shall have performed and observed in all
material respects all obligations and conditions to be performed or observed by
Sellers under this Agreement at or prior to the Closing.




(c)

Due Diligence Investigation.  SOOUM, in its sole discretion, shall be fully
satisfied with the results of its legal and financial due diligence
investigation of Sellers.




(d)

Officers' Certificate.  Sellers shall have furnished to SOOUM a certificate,
dated the date of the Closing and signed by the Manager of WESTERN stating that
the conditions set forth in Sections 5.02(a) and (b) have been fulfilled, and
attach a good standing certificate for WESTERN.




(e)

Material Adverse Changes.  Since the date of this Agreement, there has occurred
no change in the operations, prospects, assets, business, or condition
(financial or otherwise) of WESTERN which would have a WESTERN Material Adverse
Effect.




(f)

Deliveries.  All documents or instruments required to be delivered by the
Sellers or other holders of WESTERN Stock at or prior to the Closing, shall have
been delivered to SOOUM.




(g)

Corporate Approval.  This Exchange Agreement shall have been approved by all
necessary corporate action.




(h)

Consents.  WESTERN shall have procured all third-party consents necessary to
effect the Exchange Transaction.




(i)

Form of Actions.  All actions to be taken by Sellers in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to SOOUM.  




5.03

Conditions to Obligations of Sellers.  The Seller’s obligations to consummate
the Exchange Transaction and to perform this Agreement are subject to the
fulfillment of all of the following conditions, unless waived by Sellers in
writing:




(a)

Representations and Warranties.  SOOUM’s representations and warranties set
forth in this Agreement are true and correct as of the Closing as though made at
the Closing except where any untruth or inaccuracy will not, either individually
or in the aggregate, have a SOOUM Material Adverse Effect.




(b)

Performance of Agreement.  SOOUM shall have performed and observed in all
material respects all obligations and conditions to be performed or observed by
it under this Agreement at or prior to the Closing.




(c)

Officers' Certificate.  SOOUM has furnished a certificate, dated the date of the
Closing and signed by the President of SOOUM on behalf of SOOUM that the
conditions set forth in Sections 5.03(a) and (b) have been fulfilled;








Page 17 of 25

 




(d)

Material Adverse Changes.  There has occurred no change in the operations,
prospects, assets, business, or condition (financial or otherwise) of SOOUM
which would have a SOOUM Material Adverse Effect.




(e)

Deliveries.  All documents or instruments required to be delivered by SOOUM or
third parties at or prior to the Closing, shall have been delivered to the
Sellers.




ARTICLE VI

INDEMNIFICATION

6.01

Indemnification by WESTERN.  For a period of one (1) year after the Closing
Date, the WESTERN Shareholders shall indemnify and hold harmless SOOUM and its
respective officers and directors (each an “Indemnified Party”), from and
against any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys’
fees and related disbursements (collectively, “Claims”) suffered by such
Indemnified Party resulting from or arising out of (i) any inaccuracy in or
breach of any of the representations or warranties made by WESTERN or the
WESTERN Shareholders at the time they were made, and, except for representations
and warranties that speak as of a specific date or time (which need only be true
and correct as of such date or time), on and as of the Closing Date, (ii) any
breach or non-fulfillment of any covenants or agreements made by SOOUM or the
WESTERN Shareholders, and (iii) any misrepresentation made by WESTERN or the
WESTERN Shareholders, in each case as made herein or in the Schedules or
Exhibits annexed hereto or in any closing certificate, schedule or any ancillary
certificates or other documents or instruments furnished by WESTERN or the
WESTERN Shareholders pursuant hereto or in connection with the Merger.




6.02

Indemnification by SOOUM.  For a period of one (1) year after the Closing Date,
SOOUM shall indemnify and hold harmless WESTERN and its Shareholders (each an
“Indemnified Party”), from and against any and all demands, claims, actions or
causes of action, judgments, assessments, losses, liabilities, damages or
penalties and reasonable attorneys’ fees and related disbursements
(collectively, “Claims”) suffered by such Indemnified Party resulting from or
arising out of (i) any current or existing litigation or matter as described
herein, (ii) inaccuracy in or breach of any of the representations or warranties
made by SOOUM at the time they were made, and, except for representations and
warranties that speak as of a specific date or time (which need only be true and
correct as of such date or time), on and as of the Closing Date, (iii) any
breach or non-fulfillment of any covenants or agreements made by SOOUM and, and
(iv) any misrepresentation made by SOOUM in each case as made herein or in the
Schedules or Exhibits annexed hereto or in any closing certificate, schedule or
any ancillary certificates or other documents or instruments furnished by SOOUM
pursuant hereto or in connection with the Exchange Transaction.




6.03

Indemnification Procedures for Third-Party Claim.  

(a)

Upon obtaining knowledge of any Claim by a third party which has given rise to,
or is expected to give rise to, a claim for indemnification hereunder, SOOUM
shall give written notice (“Notice of Claim”) of such claim or demand to the
WESTERN Shareholders, specifying in reasonable detail such information as the
Indemnified Party may have with respect to such indemnification claim (including
copies of any summons, complaint or other pleading which may have been served on
it and any written claim, demand, invoice, billing or other document evidencing
or asserting the same).  No failure or delay by SOOUM in the performance of the
foregoing shall reduce or otherwise affect the obligation of the WESTERN
Shareholders to indemnify and hold the Indemnified Party harmless, except to the
extent that such failure or delay shall have actually adversely affected the
Shareholder’s ability to defend against, settle or satisfy any Claims for which
the Indemnified Party is entitled to indemnification hereunder.








Page 18 of 25




 

(b)

If the claim or demand set forth in the Notice of Claim given by SOOUM pursuant
to Section 6.03(a) hereof is a claim or demand asserted by a third party, the
WESTERN Shareholders shall have fifteen (15) days after the date on which Notice
of Claim is given to notify SOOUM in writing of their election to defend such
third party claim or demand on behalf of the Indemnified Party.  If the WESTERN
Shareholders elect to defend such third party claim or demand, SOOUM shall make
available to the WESTERN Shareholders and its agents and representatives all
records and other materials that are reasonably required in the defense of such
third party claim or demand and shall otherwise cooperate with, and assist the
WESTERN Shareholders in the defense of, such third party claim or demand, and so
long as the WESTERN Shareholders are defending such third party claim in good
faith, the Indemnified Party shall not pay, settle or compromise such third
party claim or demand.  If WESTERN Shareholders elect to defend such third party
claim or demand, the Indemnified Party shall have the right to participate in
the defense of such third party claim or demand, at such Indemnified Party’s own
expense.  In the event, however, that such Indemnified Party reasonably
determines that representation by counsel to the WESTERN Shareholders could
reasonably be expected to present counsel with a conflict of interest, then the
Indemnified Party may employ separate counsel to represent or defend them in any
such action or proceeding and the WESTERN Shareholders will pay the fees and
expenses of such counsel.  If the WESTERN Shareholders do not elect to defend
such third party claim or demand or do not defend such third party claim or
demand in good faith, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the WESTERN Shareholders’
expense, to defend such third party claim or demand; provided, however, that (i)
such Indemnified Party shall not have any obligation to participate in the
defense of, or defend, any such third party claim or demand; (ii) such
Indemnified Party’s defense of or its participation in the defense of any such
third party claim or demand shall not in any way diminish or lessen the
obligations of the WESTERN Shareholders under the agreements of indemnification
set forth in this Article VI; and (iii) such Indemnified Party may not settle
any claim without the consent of the WESTERN Shareholders, which consent shall
not be unreasonably withheld or delayed.

(c)

The parties and the other Indemnified Parties, if any, shall cooperate fully in
all aspects of any investigation, defense, pre-trial activities, trial,
compromise, settlement or discharge of any claim in respect of which indemnity
is sought pursuant to this Article VI, including, but not limited to, by
providing the other party with reasonable access to employees and officers
(including as witnesses) and other information.  

(d)

Except for third party claims being defended in good faith, the WESTERN
Shareholders shall satisfy their obligations under this Article VI in respect of
a valid claim for indemnification hereunder that is not contested by WESTERN in
good faith in cash within thirty (30) days after the date on which Notice of
Claim is given.








Page 19 of 25

 




6.04

Indemnification Procedures for Non-Third Party Claims.  In the event any
Indemnified Party should have an indemnification claim against the WESTERN
Shareholders under this Agreement that does not involve a claim by a third
party, the Indemnified Party shall promptly deliver notice of such claim to the
WESTERN Shareholders in writing and in reasonable detail.  The failure by any
Indemnified Party to so notify the WESTERN Shareholders shall not relieve the
WESTERN Shareholders from any liability that they may have to such Indemnified
Party, except to the extent that SOOUM has been actually prejudiced by such
failure.  If the WESTERN Shareholders do not notify the Indemnified Party within
fifteen (15) business days following its receipt of such notice that the WESTERN
Shareholders dispute such claim, such claim specified by the WESTERN
Shareholders in such notice shall be conclusively deemed a liability of the
WESTERN Shareholders under this Article VI and the WESTERN Shareholders shall
pay the amount of such liability to the Indemnified Party on demand, or in the
case of any notice in which the amount of the claim is estimated, on such later
date when the amount of such claim is finally determined.  If the WESTERN
Shareholders dispute that liability with respect to such claim in a timely
manner, SOOUM and the Indemnified Party shall proceed in good faith to negotiate
a resolution of such dispute and, if not resolved through negotiations, such
dispute shall be submitted to arbitration.

6.05

Limitations on Indemnification.

(a)

In no event shall any claims for indemnification for which the WESTERN
Shareholders may be liable under this Article VI be payable out of any assets or
other property of the WESTERN Shareholders other than the SOOUM Shares received
by the WESTERN Shareholders pursuant hereto.




(b)

No claim for indemnification under this Article VI shall be asserted by, and no
liability for such indemnity shall be enforced against, the WESTERN Shareholders
to the extent the Indemnified Party has theretofore received indemnification or
otherwise been compensated for such claim.  In the event that an Indemnified
Party shall later collect any such amounts recovered under insurance policies
with respect to any Claim for which it has previously received payments under
this Article VI from the WESTERN Shareholders, such Indemnified Party shall
promptly repay to the WESTERN Shareholders such amount recovered.




6.06

Exclusive Remedy.  

The indemnification provisions of this Article VI (i) shall, in the case of the
representatives and warranties of WESTERN and the WESTERN Shareholders, be the
exclusive remedy following the Closing with respect to breaches thereof, (ii)
shall apply without regard to, and shall not be subject to, any limitation by
reason of set-off, limitation or otherwise, except with respect to the
limitations set forth in subsection (i) above, and (iii) are intended to be
comprehensive and not to be limited by any requirements of law concerning
prominence of language or waiver of any legal right under any law (including,
without limitation, rights under any workers compensation statute or similar
statute conferring immunity from suit).  The obligations of the parties set
forth in this Article VI shall be conditioned upon the Closing having occurred.




ARTICLE VII

TERMINATION, SURVIVAL AND MISCELLANEOUS AGREEMENTS




7.01

Termination.  This Agreement may be terminated at any time prior to the Closing
as follows: (a) by mutual written consent of Sellers and SOOUM; (b) by either
Sellers or SOOUM if the other has breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement which is incapable of being cured or is not cured
within thirty (30) days of written notice of default; (c) by SOOUM if any of the
conditions set forth in Sections 5.01 or 5.02 have not been satisfied on or
prior to Closing; (d) by Sellers if any of the conditions set forth in Section
5.01 and 5.03 have not been satisfied on or prior to Closing.








Page 20 of 25

 

 




7.02

Survival of Representations and Warranties.  The covenants, representations and
warranties contained herein shall survive the Closing of the Exchange
Transaction.




ARTICLE VIII

MISCELLANEOUS




8.01

Notices.  All notices and other communications under this Agreement to any Party
shall be in writing and shall be deemed given when delivered to that Party, sent
by facsimile transmission (with electronic confirmation) to that Party at the
facsimile number for that Party set forth below, mailed by U.S. mail (postage
prepaid and return receipt requested) to that Party at the address for that
Party set forth below, or delivered by Federal Express or any similar express
delivery service for delivery to that Party at that address:




If to SOOUM:

 

SOOUM Corp.

590 Madison Avenue

Suite 1800

New York, NY 10022

Attn.:  Mr.  William Westbrook




With a copy to:

 

Richard Jones, Esq.

Jones & Haley, P.C.

115 Perimeter Center Place, Suite 170

Atlanta, GA  30346

Fax: (770) 804-0509




If to WESTERN:

 

Ms. Joy Gillespie

1976-A Gillespie Lane

Lakeside, AZ  85929

 

Any Party may change its facsimile number or address for notices under this
Agreement at any time by giving the other Parties written notice of the change.




8.02

Non-Waiver.  No failure by a Party to insist upon strict compliance with a term
or provision of this Agreement, to exercise any right, or to seek a remedy is a
waiver of the right to insist upon such strict compliance, to exercise that or
any other right, or seek that or any other remedy at any other time.  This
Agreement may not be modified by custom or practice in the trade, by the actions
of the Parties or in any other manner except in writing signed by the party
against whom enforcement is sought.








Page 21 of 25

 




8.03

Headings.  The headings of the various Articles and Sections of this Agreement
are not part of the context of this Agreement, are merely labels to assist in
locating such articles and Sections, and shall be ignored in construing this
Agre


ement.



8.04

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which is an original, but all of which taken together are one and the same
Agreement.




8.05

Entire Agreement.  This Agreement (including the Exhibits and Schedules hereto)
constitutes the entire agreement between the Parties with respect to its subject
matter and supersedes all prior or contemporaneous discussions, negotiations,
agreements and understandings (both written and oral) among the Parties with
respect to such subject matter; and may be amended only by a writing signed by
all Parties.




8.06

Governing Law.  This Agreement is governed by and shall be construed in
accordance with the laws of Arizona, without regard to its principles of
conflicts of law.  The Parties irrevocably submit to the jurisdiction and venue
of any federal or state court in Phoenix, Arizona over any dispute arising out
of this Agreement and agree that all claims related to any dispute related to
this Agreement shall be heard and determined in any such court.  The Parties
irrevocably waive, to the fullest extent permitted by law, any objection they
may have to the venue of any dispute brought in any such court or any defense of
inconvenient forum for the maintenance of the dispute.  The Parties irrevocably
consent to process being served upon them in any site, action or proceeding
before any such court by delivering as provided for notices in Section 7.01 of
this Agreement.  All rights and remedies of each Party under this Agreement are
cumulative and are in addition to all other rights and remedies available to the
Party from time to time, whether under this Agreement otherwise.




8.07

Binding Effect; Assignment.  This Agreement is binding upon, inures to the
benefit of and is enforceable by and against the Parties and their respective
heirs, personal representatives, successors and permitted assigns.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be transferred or assigned by any of the Parties without the prior written
consent of the other Parties and any attempted assignment in violation of this
provision is void.




8.08

Expenses.  Except as otherwise specifically provided in this Agreement, each
party shall pay the expenses they may incur in connection with the transactions
contemplated by this Agreement, including without limitation the fees and
expenses of legal counsel, accountants and financial advisors.




8.09

Severability.  If any provision of this Agreement is determined by a court or
other government entity to be unenforceable, the Parties shall cooperate in good
faith to rewrite such provision so that it is enforceable to the maximum extent
permitted by applicable law, and the Parties shall abide by the provisions as
rewritten.  If any provision of this Agreement cannot be rewritten, the
provision shall be severed from this Agreement, but every other provision of
this Agreement shall remain in full force and effect.








Page 22 of 25




 




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date:




SOOUM CORP.




By: ____________________

Authorized Officer

 

WESTERN GRADE, LLC

 

By: ______________________

Joy Gillespie, Manager




WESTERN GRADE, LLC MEMBERS:

 

By:_________________________



______________________


Joy Gillespie

David Thomas, Manager




By: ______________________

Jeremy Flores, Manager




By:_____________________

Teryl Murray, Manager











Page 23 of 25




Schedule 1.01




Major Shareholder

Equity

Common

Value

    

William Westbrook

23.00%

230,000,000

920,000

Joy Gillespie

42.00%

420,000,000

1,680,000

Luis J. Vega

16.00%

160,000,000

640,000

Steve Messina

1.00%

10,000,000

40,000

A. Hakeem Wahed

2.00%

20,000,000

80,000

Outstanding

7.00%

70,000,000

280,000

Investment/Bills

9.00%

90,000,000

360,000

    

Total

100.00%

1,000,000,000

 







Page 24 of 25

 

 







Schedule 1.06(d)

SOOUM Officers:

 

William Westbrook – Chief Executive Officer

Luis J. Vega – Chief Operating Officer

Ronald Vega, Esq. – Chief  Financial Officer

 

SOOUM Directors:

 

William Westbrook – Chairman

Luis J. Vega – Vice Chairman

Jeremy Flores – Director

Teryl Murray – Director

Dave Thomas – Director

 

Western Grade Officers:

 

Joy Gillespie – Chief Operating Officer

Dave Thomas – Chief Executive Officer

Teryl Murray – Chief Financial Officer

 

Western Grade Directors:

 

Joy Gillespie – Chairman

Jeremy Flores – Vice Chairman

Teryl Murray – Director

Dave Thomas – Director

Luis J. Vega - Director








Page 25 of 25